  

Exhibit 10.15

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

  

AMENDMENT AND CORRECTION TO TERMINALING SERVICES AGREEMENT

(January 1, 2015)

 

This Amendment and Correction to Terminaling Services Agreement is made as of
the 1st day of January, 2015 between Center Point Terminal Company, LLC, a
Delaware limited liability company (“Terminal”), and Apex Oil Company, Inc., a
Missouri corporation (“Customer”).

 

RECITALS

 

A.           Terminal and Customer are party to that certain Terminaling
Services Agreement dated August 14, 2013, as amended (collectively, the
“Agreement”), which Agreement provides for the storage and handling of residual
petroleum products as specified therein at the Terminal Facilities.

 

B.           Terminal and Customer desire to amend the Agreement pursuant to the
terms and conditions contained herein.

 

AGREEMENT

 

In consideration of the foregoing, the mutual covenants herein contained and
other good and valuable consideration (the receipt, adequacy and sufficiency of
which are hereby acknowledged by the parties by their execution hereof), the
parties agree as follows:

 

1.           Definitions. All capitalized terms not otherwise expressly defined
herein shall have the respective meanings given thereto in the Agreement.

 

2.           Amendments.

 

2.1.          Correction to Stipulated Volumes at the Jacksonville, Florida
Terminal Facility. Terminal and Customer incorrectly listed the volume of the
dedicated storage provided to Customer at the Jacksonville, Florida Terminal
Facility as totaling 332,376 barrels. The correct volume amount is 413,688
barrels. Consistent with invoices issued, Customer’s Stipulated Volumes shall be
revised to reflect the correct amount of storage reserved at the Jacksonville,
Florida Terminal Facility as shown on the Amended Schedule B attached hereto and
incorporated herein by this reference.

 

2.2.          Correction to Stipulated Volumes at the Glenmont, New York
Terminal Facility. Terminal has re-strapped several tanks at the Glenmont, New
York Terminal Facility utilized by Customer increasing the overall capacity of
said tanks from 1,719,678 barrels to 1,730,643 barrels and Customer has agreed
to the corresponding increase. Consistent with invoices issued, Customer’s
Stipulated Volumes shall be revised to reflect the correct amount of storage
reserved at the Glenmont, New York facility as shown on the Amended Schedule B
attached hereto and incorporated herein by this reference.

 

1

 

  

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

2.3.          Increase of Base Storage Fee at the Chesapeake, Virginia Terminal
Facility. Terminal and Customer agree to increase the Base Storage Fee payable
by Customer for the storage of asphalt at the Chesapeake, Virginia Terminal
Facility from $[**] per barrel to $[**] per barrel as shown on the Amended
Schedule B attached hereto and incorporated herein by this reference.

 

2.4.          Blakeley Island Terminal Facility. Terminal’s newly acquired
terminaling facility located at 1257 Cochrane Causeway, Mobile, Alabama (the
“Blakeley Island Facility”) will be added as a “Terminal Facility” for purposes
of this Agreement. Customer, if it utilizes storage, agrees to pay the per
barrel storage rate listed on Amended Schedule B for the Blakeley Island
Facility (the “Storage Rates”) on a monthly basis and Customer further agrees to
pay any applicable Ancillary and Additive Services Fees as provided in the
Agreement. Schedules A, B and C of the Agreement shall be amended to reflect the
foregoing addition of the Blakeley Island Facility as shown on the Amended
Schedules A, B and C attached hereto and incorporated herein by this reference.

 

2.5.          Amendment to Section 1 of the Agreement. Section 1 of the
Agreement shall be amended to add the following sentence: “If, for any reason
(other than a force majeure event, which circumstance is provided for in Section
11.1 herein), the capacity available to Customer at a Terminal Facility is less
than the amount specified on Schedule B, then in such event the Stipulated
Volumes shall be reduced to the extent and for such period of time that such
unavailability precludes Customer from meeting its Stipulated Volumes.”

 

2.6.          Amendment to Section 4.1 of the Agreement. Section 4.1 of the
Agreement shall be amended to read as follows: “If additional storage is
available, Customer may increase its Stipulated Volumes on the same terms and
conditions as set forth in this Agreement or elect to utilize such storage on a
“spot” basis. In no event shall the Storage Rates, the Excess Storage Fees, or
the Ancillary and Additive Services Fees for such additional storage be less
than the amounts set forth in this Agreement. Either party may decrease such
“spot” storage upon no less than thirty (30) days advance notice.”

 

3.           No Other Modification. Nothing contained herein in any way impairs
the Agreement or alters, waives, annuls, varies or affects any provision,
condition or covenant therein, except as specifically set forth in this
Amendment to the Agreement. All other terms and provisions of the Agreement
shall remain in full force and effect.

 

[signatures on next page]

 

2

 

  

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment to the
Terminaling Services Agreement as of the date first written above.

 

  CENTER POINT TERMINAL COMPANY, LLC       By:  /s/ Kenneth E. Fenton   Name:
Kenneth E. Fenton   Title: Executive Vice President       APEX OIL COMPANY, INC.
      By:  /s/ Christopher J. Schmitt   Name: Christopher J. Schmitt  
Title:  Chief Financial Officer

 

3

 

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

AMENDED SCHEDULE A

(Effective as of January 1, 2015)

 

TERMINAL FACILITIES AND INITIAL CONTRACT TERMS

 

Terminal Facility   Initial Contract Term       Albany   2 Year       Baltimore
  3 Years       Blakeley Island   N/A       Chesapeake   2 Years1       Gates  
1 Year       Glenmont   2 years       Greensboro  

3 years

Commencing 1-1-2015

      Jacksonville   3 Years       Newark   5 Years

 

This Amended Schedule A reflects all revisions to the Agreement as of January 1,
2015.

 

 



1 Initial term extended for one (1) additional year.

 

4

 

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

AMENDED SCHEDULE B

(Effective as of January 1, 2015)

 

STIPULATED VOLUMES, STORAGE RATES PER BARREL AND TYPES OF PRODUCT

 

   Albany   Baltimore   Blakeley Is   Chesapeake   Gates   Glenmont  
Greensboro   Jacksonville   Newark   Total  Stipulated Volumes/bbl   762,062  
 806,900    N/A    78,4002    180,3973    1,730,643    664,107    413,6884 
 433,000    5,069,197 (excluding biodiesel and asphalt)  Storage Rates/bbl* 
$ [**]   $ [**]   $ [**]   $ [**]   $ [**]   $ [**]   $ [**]   $ [**]   $ [**]  
    Biodiesel volumes/bbl                                           500    500 
Biodiesel Storage Rates/bbl*                                          $ [**]  
    Asphalt Stipulated Volumes/bbl                  165,000                 
              Asphalt Storage Rates/bbl*                 $ [**]                 
             

 

* Subject to adjustment as provided in Section 4.6.

This Amended Schedule B reflects all revisions to the Agreement as of January 1,
2015.

 

 



2 Stipulated volumes reduced by the amount contracted to Perdue Grain and
Oilseed, LLC (“Perdue”) (see First Amended Schedule B effective August 14,
2013); Apex Oil Company Inc.’s initial contract term extended for one (1)
additional year (see First Amended Schedule A effective August 14, 2013);
Stipulated volumes further reduced by additional amounts contracted to Perdue
and amounts contracted to Musket Corporation effective November 1, 2013.

3 Stipulated volumes reduced by amounts contracted to World Fuel Service
Corporation effective October 1, 2013; further reduced by amounts contracted to
BP Products North America effective December 1, 2014.

4 Stipulated volumes reduced by amounts contracted to Musket Corporation
effective December 1, 2013.

 

 

5

 

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

AMENDED SCHEDULE C

(Effective as of January 1, 2015)

 

ADDITIVE & ANCILLARY SERVICE FEES*

  

   Albany   Baltimore   Blakeley Is   Chesapeake   Gates   Glenmont  
Greensboro   Jacksonville   Newark  Generic Gas Additive/bbl  $[**]   $[**]  
$[**]   $[**]   $[**]   $[**]   $[**]   $[**]   $[**]  Proprietary Gas
Additive/bbl   N/A    N/A    N/A    N/A    N/A    N/A    N/A    N/A    N/A 
Ethanol Blending/bbl  $[**]   $[**]   $[**]   $[**]   $[**]   $[**]5  $[**]  
$[**]   $[**]  Biodiesel Blending/bbl  $[**]   $[**]   $[**]   $[**]   $[**]  
$[**]   $[**]   $[**]   $[**]  Gasoline Blendstocks/bbl6  $[**]   $[**]  
$[**]   $[**]   $[**]   $[**]   $[**]   $[**]   $[**]  Red Dye Injection/bbl 
$[**]   $[**]   $[**]   $[**]   $[**]   $[**]   $[**]   $[**]   $[**]  Lubricity
Additive/bbl  $[**]   $[**]   $[**]   $[**]   $[**]   $[**]   $[**]   $[**]  
$[**]  Cold Flow Additive/bbl7  $[**]   $[**]   $[**]   $[**]   $[**]   $[**]  
 N/A   $[**]   $[**]  Rail Car Unloading/bbl   $[**]    N/A    N/A   $[**]  
 N/A    N/A    N/A   $[**]    N/A  Barge Imports/bbl   $[**]   $[**]   $[**]  
$[**]   $[**]   $[**]   $[**]   $[**]   $[**]  Barge Exports/bbl   $[**]  
$[**]   $[**]   $[**]   $[**]   $[**]   $[**]   $[**]   $[**]  Pipeline Service
Fee/month  $[**]   $[**]   $[**]   $[**]   $[**]   $[**]   $[**]   $[**]  
$[**]  Pipeline Throughput Fee/bbl   $[**]   $[**]   $[**]   $[**]   $[**]  
$[**]   $[**]   $[**]   $[**]  Truck Unloading Fee/bbl8  $[**]   $[**]   $[**]  
$[**]   $[**]   $[**]   $[**]   $[**]   $[**]  Asphalt Heating Charge           
      [**]                          



 

* Subject to adjustment as provided in Section 4.6.

This Amended Schedule C reflects all revisions to the Agreement as of January 1,
2015.

 



 



5 Service commenced at Glenmont Terminal Facility effective September 1, 2013
(see First Amended Schedule C effective September 1, 2013).

6 Fees increased from $[**] per barrel to $[**] per barrel at each Terminal
Facility effective September 1, 2013 (see First Amended Schedule C effective
September 1, 2013).

7 Fees increased from $[**] per barrel to $[**] per barrel at the denoted
Terminal Facilities effective November 1, 2013.

8 Service commenced at each Terminal Facility effective November 1, 2013.

 



6

